DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In line 578 of the specification, the applicant states “Fig. 1 is a perspective view of a floor cleaning device 2 according to one embodiment of the present disclosure.” However, there is not drawing labeled  “Fig. 1”, but rather there are “Fig. 1A” and “Fig. 1B”. The applicant recommends amending this to change “Fig. 1” to “Fig. 1A”. Doing so would successfully overcome this objection.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant claims the device comprising “a controller operable to cause at least some of the plurality of multi-colored lights to perform different functions…”. However, it is not understood how the lights are intended to perform a function other than simply producing light. Rather, it is the lights that are simply indicating the performance of a function.
Claim 8 uses similar language to claim 1, and is similarly rejected.

Further, the specification also uses the term “intensity” in two different ways, the first is to describe the brightness of the light, whereas the second is to describe the generation of colors in a red-green-blue light emitting diode. 
Claims 14 and 20 use similar terminology and are similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, 15, are rejected under 35 U.S.C. 103 as being obvious over Pedlar (US 9730566 B2) hereafter referred to as Pedlar, in view of Bisset (US 6774596 B1), hereafter referred to as Bisset.
Regarding Claim 1, Pedlar teaches a floor cleaning device, the device comprising:
	A chassis comprising a front, a back, a lower surface, a front surface adjacent to the front, an upper surface, a rear surface located behind a center point of the chassis, a left surface, and a right surface (Fig. 2, chassis 8 has a front, a rear, platform sits behind center of chassis, Col. 9, Lines 19-20, chassis with lower surface, front surface, upper surface, rear surface, left and right surface); 
	A platform provided laterally between the left surface and the right surface (Fig. 16, platform 4, Col. 9, Lines 21-22, platform between left and right side) and wherein the platform is operable to receive a user when the device is selectively operated in a non-autonomous or semi-autonomous mode (Col. 17, lines 5-16, platform switch stops the machine from moving, must be manually restarted);

	Pedlar fails to teach, however, wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons, and wherein the device comprises:
A plurality of multi-colored lights, and wherein at least one of the plurality of multi-colored lights is operable to be illuminated in a manner that corresponds to at least one of an upcoming action and a current status of the device;
A controller operable to cause at least some of the plurality of multi-colored lights to perform different functions; and
Where the plurality of multi-colored lights and the controller are operable to produce a unique identifier for each of: an upcoming action of the device, an error status, a task-completion status, a current action of the device, and a warning indication.
Bisset, however, does teach wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons (Abstract, robotic vacuum cleaner that carries out the cleaning of a room, machine has an indicator light which change color), and wherein the device comprises:
A plurality of multi-colored lights (Col. 3, 64-65, light comprises six LED light sources), and wherein at least one of the plurality of multi-colored lights is operable to be illuminated in a manner that corresponds to at least one of an upcoming action (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepares to turn) and a current status of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity);
A controller operable to cause at least some of the plurality of multi-colored lights to perform different functions (Fig. 2, processing circuitry, Col. 6, Lines 6-28, examples of scenarios and the colors associated with them); and
Where the plurality of multi-colored lights and the controller are operable to produce a unique identifier for each of: an upcoming action of the device (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepare to turn), an error status (Col. 6, Lines 25-28, light blinks red when there is an error), a task-completion status (Col. 7, Lines 3-4, colors revert back after turning task is complete), a current action of the 
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the autonomous cleaning and light signaling of Bisset in order to provide visual indicators for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.
Claim 8 is similar in scope to claim 1, and is similarly rejected.

Regarding claim 2, the combination of Pedlar and Bisset teaches the robotic floor cleaning device of claim 1 as shown above, and Bisset further teaches wherein at least one of the plurality of multi-colored lights comprises a light emitting diode (Col. 4, Line 29, lights are light emitting diodes).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the light emitting diodes of Bisset in order to provide a low cost light source. The motivation to combine is to lower the cost and increase the effective life of the lights.
Claim 9 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, the combination of Pedlar and Bisset teaches the robotic floor cleaning device of claim 1 as shown above, and Bisset further teaches wherein the plurality of multi-colored lights is powered by an on-board battery (Fig. 2, batteries connected to indicator lights, and power the entire cleaner).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the battery of Bisset in order to provide a mobile power source. The motivation to combine is to ensure that the autonomous floor cleaner can travel without being impeded by a power cord.
Claim 10 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 5, the combination of Pedlar and Bisset teaches the robotic floor cleaning device of claim 1 as shown above, and Bisset further teaches wherein the upcoming action of the device comprises a change in direction of travel in the device (Col. 6 Line 62 – Col. 7 Line 3, light changes color when the sensors detect an obstacle and prepare to turn).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included light signaling of Bisset in order to provide a visual indicator for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.
Claim 12 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 6, the combination of Pedlar and Bisset teaches the robotic floor cleaning device of claim 1 as shown above, and Bisset further teaches wherein the error status comprises an unexpected presence of a human on the device (Fig. 7D shows a child climbing on the cleaner and the light flashes red, Col. 6, Lines 25-28, red flashing corresponds to an error).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the error status of Bisset in order to provide a further visual indicator for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe for bystanders and workers as possible. 
Claim 13 is similar in scope to claim 6 and is similarly rejected. 

Regarding claim 15, Pedlar teaches a method of operating a floor cleaning device provided the device have a chassis comprising a front, a back, a lower surface, a front surface adjacent the front, an upper surface, a rear surface located behind a center point of the chassis, a left surface, and a right surface (Col. 9, Lines 19-20, chassis with lower surface, front surface, upper surface, rear surface, left and right surface).

Provided a device having a plurality of lighting elements operable to be illuminated in a manner that corresponds to at least one of an upcoming action and a current status of the device;
A controller operable to cause at least some of the plurality of lighting elements to perform different functions; and
Producing a first unique identifier from at least one of the plurality of lighting elements for an upcoming action of the device;
Producing a second unique identifier from at least one of the plurality of lighting elements for an error status;
Producing a third unique identifier from at least one of the plurality of lighting elements for a task-completion status; and 
Producing a fourth unique identifier from at least one of the plurality of lighting elements for a current action of the device.
Bisset, however does teach however, a method of operating a robotic floor cleaning device for interaction with persons in a robotic environment (Col. 1, Lines 6-9, method of operating a robotic machine) the method comprising:
Provided a device having a plurality of lighting elements (Col. 3, 64-65, light comprises six LED light sources) operable to be illuminated in a manner that corresponds to at least one of an upcoming action (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepares to turn) and a current status of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity);
A controller operable to cause at least some of the plurality of lighting elements to perform different functions (Fig. 2, processing circuitry, Col. 6, Lines 6-28, examples of scenarios and the colors associated with them); and
Producing a first unique identifier from at least one of the plurality of lighting elements for an upcoming action of the device (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepare to turn);

Producing a third unique identifier from at least one of the plurality of lighting elements for a task-completion status (Col. 7, Lines 3-4, colors revert back after turning task is complete); and 
Producing a fourth unique identifier from at least one of the plurality of lighting elements for a current action of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity). 
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the light signaling of Bisset in order to provide visual indicators for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.

Regarding claim 17, the combination of Pedlar and Bisset teaches the method of claim 15, and Bisset further teaches wherein the second unique identifier comprises a flashing light in a wavelength range of 600-750 nanometers (Col. 6, Lines 25-28, light blinks red when there is an error, the color red corresponds to a wavelength range of approximately 625-740 nanometers).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the blinking red light of Bisset in order to provide a visual indication of an error. The motivation to combine is to draw the user’s eye to ensure that an error is noticed in a timely manner.

Regarding claim 18, the combination of Pedlar and Bisset teaches the method of claim 15, and Bisset further teaches wherein a third unique identifier comprises a light in a wavelength range of 380-570 nanometers (Col. 7, Lines 3-4, colors revert back to green after turning task is complete, the color green corresponds to a wavelength range of approximately 520-565 nanometers).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of 
Claims 4, 7, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedlar in view of Bisset as applied to claim 1 above, and further in view of Eich (WO2008076914 A1), hereafter referred to as Eich.
Regarding claim 4, the combination of Pedlar and Bisset teaches the robotic floor cleaning device of claim 1, but fails to teach wherein it further comprises at least one light pipe for guiding and reflecting light.
Eich, however, does teach wherein the device further comprises at least one light pipe for guiding and reflecting light (Abstract, use of a light pipe for a display surface).
Pedlar, Bisset, and Eich are analogous because they are reasonably pertinent to the problem of displaying the status of an autonomous floor cleaner It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the light pipes of Eich in order to provide an effective manner of routing light. The motivation to combine is to allow for increased variability in lighting locations.
Claim 11 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 7, the combination of Pedlar and Bisset teaches the robot cleaning floor device of claim 1, and further teaches the warning indication light.
The combination of Pedlar and Bisset fails to teach, however, wherein the warning indication comprises an emitted light intensity that is greater than an emitted light intensity for the upcoming action of the device, the error status, the task-completion status, and the current action of the device.
Eich, however, does teach wherein the warning indication comprises an emitted light intensity that is greater than an emitted light intensity for the upcoming action of the device, the error status, the task-completion status, and the current action of the device (0068, high intensity illumination selected for a warning light indication, lower intensity illumination characteristic selected for a status indicator.
Pedlar, Bisset, and Eich are analogous because they are reasonably pertinent to the problem of displaying the status of an autonomous floor cleaner. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the higher intensity warning indication of Eich 
Claim 14 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 20, the combination of Pedlar and Bisset teaches the method of claim 15, and it further teaches wherein the method comprises a fifth unique identifier which comprises a flashing light in the wavelength of 570-750 nanometers (Bisset, Col. 6, Lines 25-28, light blinks red when there is an error, the color red is corresponds to a wavelength range of approximately 625-740 nanometers).
The combination of Pedlar and Bisset fails to teach, however, wherein a fifth unique identifier comprises a light with an intensity that is greater than an intensity of the first, second, third, and fourth unique identifiers.
Eich, however, does teach a fifth unique identifier comprising light with an intensity that is greater than an intensity of the first, second, third, and fourth unique identifiers (0068, high intensity illumination selected for a warning light indication, lower intensity illumination characteristic selected for a status indicator).
Pedlar, Bisset, and Eich are analogous because they are reasonably pertinent to the problem of displaying the status of an autonomous floor cleaner. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the higher intensity warning indication of Eich in order to provide a means of further distinguishing important alerts. The motivation to combine is to add further means of distinguishing a harmless or routine status alert from a more important warning signal.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pedlar in view of Bisset as applied to claim 15 above, and further in view of Park (US 20180279847 A1), hereafter referred to as Park.
Regarding claim 16, the combination of Pedlar and Bisset teaches the method of claim 15, and further teaches the first unique identifier (Bisset Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepare to turn).
The combination of Pedlar and Bisset fails to teach, however, wherein the identifier comprises a flashing light on one of the left and the right surfaces of the device.

Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the flashing lights of Park in order to provide a means of turn indication. The motivation to combine is to allow the robot to signal to others an upcoming turn. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pedlar in view of Bisset as applied to claim 15 above, and further in view of Edwards (US 20100134271 A1) hereafter referred to as Edwards.

Regarding claim 19, the combination of Pedlar and Bisset teaches the method of claim 15, and further teaches the fourth unique identifier (Bisset, Col. 6, Lines 7-9, light is blue during times of minimal sensor activity).
The combination of Pedlar and Bisset fails to teach, however, wherein the identifier comprises a flashing light with a frequency of less than 1Hz.
Edwards, however, does teach wherein the indicator comprises a flashing light with a frequency of less than 1Hz (0034, Frequency of light flashes is 0.5 hertz).
Pedlar, Bisset, and Edwards are analogous because they are all reasonably pertinent to alerting others to the status of an autonomous floor treatment device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the flashing frequency of Edwards in order to provide a further visual identifier of the status of the device. The motivation to combine is to ensure that the status of the device is readably visible to bystanders and nearby workers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ziegler (US 7761954 B2) teaches an alternative layout for color-coded status indicators on an autonomous surface cleaning robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664